Citation Nr: 0806024	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-38 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic skin 
disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Rose, Counsel 







INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for chronic skin 
disability.  Service medical records show treatment in 
September 1967 for rash times five months.  The diagnosis was 
tinea cruris.  In July 1968, the veteran complained of a rash 
in the legs and right side of buttocks.    

The veteran received two VA examinations in connection with 
this claim.  VA examination in October 2003 diagnosed 
chloracne of the back, chest, abdomen, both hands, both 
thighs, both calves and both feet, and tinea versicolor of 
the back.  No etiological opinion was provided.  

In May 2007, the veteran and a VA Claims Reviewer signed a 
statement where the veteran agreed to postpone a requested 
personal hearing in order to obtain further medical evidence, 
specifically a VA opinion/examination.  

VA examination in June 2007 noted the following diagnoses: 
tinea versicolor, status post tinea cruris, and history of 
squamous cell carcinoma.  The examination report indicated 
that the claims folder was unavailable for review.  Further, 
no etiological opinion was provided.   Following the June 
2007 VA examination, private treatment records dated in 2007 
noting treatment for squamous cell carcinoma.  Based upon the 
above, a VA etiological opinion is necessary before 
adjudication on the merits.  38 C.F.R. § 3.159 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  An etiological opinion should be 
obtained, preferably by the June 2007 VA 
examiner, if available.  The purpose of 
the examination is to obtain a detailed 
history and medical opinion evidence 
regarding whether the veteran's current 
chronic skin disability is related to 
service.  The claims folder and a copy of 
this remand should be made available to 
the physician.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the physician should be 
accomplished.

The physician should review the entire 
record, including evidence obtained as a 
result of the development sought above.  
The veteran's history, current complaints, 
medical records (including service medical 
records reflecting treatment for skin 
problems), and current examination 
findings should be considered.  Pertinent 
records in service are tabbed.  The 
physician is requested to provide an 
opinion whether any currently diagnosed 
skin disability is at least as likely as 
not (i.e., probability of 50 percent or 
more) related to the veteran's period of 
military service, including his treatment 
for tinea cruris in service.  

The rationale for the physician's opinions 
should be set forth in detail. 

2.  After the development requested has 
been completed, the RO should re- 
adjudicate the issue on appeal.  If any 
benefit sought is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



